PER CURIAM:
Appellant appeals from the Order of the court below refusing to dismiss, on double jeopardy grounds, the indictments filed against her. That issue having been decided adversely to the appellants in Commonwealth v. Africa, 281 Pa.Super. 419, 422 A.2d 539 (1980), in which case appellant herein was also a codefendant, the order of the court below is affirmed. (We note, for clarity, that this appellant, Merle Austin Africa, did not request either dismissal of the charges against her or a mistrial; her position is, therefore, identical to that of Gail Sims Africa, appellant at No. 1410 October Term 1978, supra.)
Order affirmed.